DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-15 and 20 in the reply filed on November 2, 2020 is acknowledged.  The traversal is on the ground(s) that claims 16-19 does not pose any serious search and/or examination burden.  This is not found persuasive because a serious search and examination burden exists due to a different field of search in different classes and subclasses and different search strategies and inquiries.
The requirement is still deemed proper and is therefore made FINAL.
Claims 16-19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


s 1, 4-8, 10-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 6,045,944) in view of Matsumoto (US 2006/0035140), Cantave et al. (US 6,443,999), Ray, JR et al. (US 2008/0070098) and Yasui et al. (US 2015/0349314)
For claim 1:  Okada teaches a battery cell comprising a housing 1 that defines a cavity that extends between an open end “opening portion” of the housing and a closed end of the housing “bottom”, (Okada in Fig. 1, col. 3 lines 56-62) and an electrolyte material housed within the cavity. (col. 4 lines 16-20)  The battery cell has a first polarity terminal 2 or 3 “positive electrode terminal” and “metal lid” disposed at the open end of the housing, (col. 3 lines 59-62), a first conductive tab 25 disposed at the open end of the housing (Fig. 7, col. 6 line 64 to col. 7 line 4), and a second polarity terminal 12 “negative electrode terminal” disposed at the open end of the housing (col. 4 lines 9-11).  A gasket 13 “insulating member” is disposed between the first polarity terminal and the second polarity terminal. (col. 4 lines 63-67)  A conductive rod 14 has a protruding portion 14 which is connected to the second polarity terminal “lower endface of the negative electrode terminal” so that it extends away from the electrolyte material toward the open end of the housing. (col. 4 lines 12-14, Fig. 1) 
	Okada does not explicitly teach the electrolyte material to have a first polarity portion and a second polarity portion.  However, it is asserted that the skilled artisan would find obvious that the electrolyte has a first polarity and a second polarity since an electrolyte is a substance that produces ions in a solution which are freely mobile charged species and where the positive charged ions are polarized towards the negative tab and the negative charged ions are polarized towards the positive tab and so that that electrolyte material, inherently, has a first polarity portion and a second polarity portion. (MPEP 2112.01).

 	Okada does not explicitly teach a second conductive tab disposed at the closed end of the housing so that the body portion of the conductive rod is electrically coupled with the second conductive tab.  However, Cantave in the same field of endeavor teaches a second conductive tab 44 disposed at a closed end of a housing (Cantave in col. 6 line 25 to col. 7 line 2)  The skilled artisan would find obvious to modify Okada with a second conductive tab with the body portion of the conductive rod coupled with the second tab.  The motivation for such a modification is to allow for welding to the inside surface of the casing closed end which is readily accomplished through the cell core. (col. 6 lines 36-40)
 	As to an insulating layer, it is asserted that the hollow core as taught by Matsumoto is an insulating layer as its walls are insulating materials. (Matsumoto in [0244])  Regarding this insulating layer being to insulate the conductive rod from the electrolyte material within the hollow core of the electrolyte material, such language is construed as a statement of intended use not further the limiting the claim structurally.  Patentability of apparatus or composition claims depends on the claimed structure, not on the use or purpose of that structure. (MPEP 2111.02)
In re Schreiber, 128 F.3d 1473, 1477 (Fed. Cir. 1997), Boehringer Ingelheim Vetmedica, Inc. v. Schering-Plough Corp., 320 F.3d 1339, 1345 (Fed. Cir. 2003)  In this regard, the hollow core of Matsumoto is asserted as capable of insulating the conductive rod within the hollow core from the electrolyte as the electrolyte in Matsumoto is similarly excluded from the hollow core.
 	Okada does not explicitly teach a receptacle which has a support portion electrically coupled with the second polarity terminal and an interface portion coupled with the support portion.  However, Ray Jr. in the same field of endeavor teaches a receptacle 442 which has a support portion which couples with a polarity terminal 410 and an interface portion 440 of the receptacle extends toward the electrolyte material. (Ray Jr. in [0065], Fig. 6A)  The skilled artisan would find obvious to modify Okada with a receptacle which has a support portion electrically coupled with the second polarity terminal and an interface portion coupled with the support portion. The motivation for such a modification is to allow for greater contact area and where a mated junction instead of a fixed connection, such as welding, allows for more streamline and cost effective manufacturing processes insofar as a step can be eliminated. ([0064]).  By the modifications above, it is asserted that the interface portion of the receptacle would engage with the protruding portion of the conductive rod at the open end of the housing to form an electrical connection that electrically couples the second polarity portion of the electrolyte material, the second conductive tab, the conductive rod, the receptacle and the second polarity terminal.
	Okada does not explicitly teach the battery cell being of a battery pack for an electric vehicle.  However, Yasui in the same field of endeavor teaches a battery pack of electric vehicles 
	For claims 4 and 7:  Okada does not explicitly teach the protruding portion of the conductive rod to comprise a tapered tip portion or the body portion to have a cylindrical shape.  However, this feature is taught or at least suggested by Ray Jr. (Ray Jr. in Fig. 6A).  The body portion has a cylindrical shape ([0027]).  The skilled artisan would find obvious to modify the conducting rod protruding portion with a tapered tip portion and cylindrical shape.  The motivation for such a modification is to simplify manufacture of the current collector assembly and to maintain the current collector in a desired position within a cell. ([0029]).
 	For claims 5-6:  In Ray Jr., the receptacle comprising a first engagement pattern and the protruding portion of the conductive rod comprising a second engagement pattern complementary to the first engagement pattern via an interference fit “mated connection”. (Ray Jr. in [0065], Fig. 6A) 
	For claim 8:  In Ray Jr., the support portion of the receptacle is in contact with an end of the protruding portion of the conductive rod with a mated junction and press-fit (Ray Jr. in [0064-0065]), which teaches or at least suggests the contact being to exert a compressive force on the conductive rod. 
	For claim 10:  Okada does not explicitly teach the housing to have a crimped portion.  However, Ray Jr. teaches a crimp along the upper end of the battery cell casing, (Ray Jr. in [0056]).  The skilled artisan would find obvious to modify Okada with a crimped portion in the housing.  The motivation for such a modification is to compress a seal and form a sealed enclosure. (Id. and [0050])  As to the crimped portion to secure the gasket, the first polarity 
 	For claims 11-13:  Okada does not explicitly teach the support portion or interface portion of the receptacle of a specified diameter or size, respectively, or the length of the conductive rod.  However, it is asserted that if the only difference between the prior art and the claims is a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. In Gardner v.TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984)   
	For claims 14, 15 and 20:  As already discussed, Yasui teaches or at least suggests the battery cell included in a battery pack that includes a plurality of additional battery cells and the battery cells within the battery pack disposed in an electric vehicle to provide electrical power to the vehicle. (Yasui in [0002])
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 6,045,944) in view of Matsumoto (US 2006/0035140), Cantave et al. (US 6,443,999), Ray, JR et al. (US 2008/0070098) and Yasui et al. (US 2015/0349314), and further in view of Hermann et al. (US 2010/0316894)
The teachings of Okada, Matsumoto, Yang, Ray Jr. and Yasui are discussed above.


Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Okada et al. (US 6,045,944) in view of Matsumoto (US 2006/0035140), Cantave et al. (US 6,443,999), Ray, JR et al. (US 2008/0070098) and Yasui et al. (US 2015/0349314), and further in view of Chi. (US 2003/0087146)
The teachings of Okada, Matsumoto, Yang, Ray Jr. and Yasui are discussed above.
Okada does not explicitly teach the metal composition of the rod or receptacle.  However, in Ray Jr., the conductive rod comprises copper and the receptacle is plated steel. (Ray Jr. in [0042], [0044])  Chi in the same field of endeavor teaches cover plates of aluminum and plated steel, inter alia. (Chi in [0016])  The prior art’s clear recognition of equivalence of aluminum and plate steel, independent of applicant’s disclosure, is herein relied upon as the rationale to support an obviousness rejection.  In re Ruff, 256 F.2d 590, 118 USPQ 340 (CCPA 1958)  Furthermore, 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIAN ANTHONY whose telephone number is (571)272-1289.  The examiner can normally be reached on Monday to Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly, can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Julian Anthony/Examiner, Art Unit 1722     

/CYNTHIA H KELLY/Supervisory Patent Examiner, Art Unit 1722